Citation Nr: 0816322	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for a disorder of the 
right wrist.

2.	Entitlement to service connection for a depressive 
disorder.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This case was brought before the Board in October 2006, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include providing the 
veteran with VA examinations.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.


FINDINGS OF FACT

1.	A chronic disorder of the right wrist was not manifested 
in service, and there is no etiological relationship 
between the veteran's current disorder of the right wrist 
and his active service.

2.	A depressive disorder was not manifested in active 
service, and there is no etiological relationship between 
the veteran's current depression and his active service.


CONCLUSIONS OF LAW

1.	A chronic disorder of the right wrist was not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.	Chronic depression was not incurred in active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the RO's April 2002 and March 2006 
notice letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies. 
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service VA treatment records and reports have also been 
obtained.  The appellant has not identified any additional 
records that should be obtained.  Therefore, VA's duty to 
further assist the veteran in locating additional records has 
been satisfied.  The veteran was afforded VA examinations in 
December 2006.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that his current disorder of the right 
wrist and depressive disorder are the direct result of his 
active service.  Specifically, he asserts that his right 
wrist disorder is related to an injury to his right wrist and 
hand in 1968, and his depression caused by his experiences in 
service and related to psychiatric diagnoses received while 
on active duty.
 
While the evidence reveals that the veteran currently suffers 
from a chronic right wrist disorder and has been diagnosed 
with a depressive disorder, the competent, probative evidence 
of record does not etiologically link these current 
disabilities to the veteran's active service or any incident 
therein.  With regards to a right wrist and hand injury, 
service medical records indicate the veteran injured his 
right hand in May 1968.  He sought further treatment for pain 
in the right hand and wrist in July and October 1968.  
However, there is no indication the veteran was diagnosed 
with a chronic wrist disorder during active service.  As for 
a depressive disorder, while service medical records indicate 
the veteran was diagnosed with an anxiety disorder and 
antisocial personality disorder, there is no indication he 
was treated for or diagnosed with a depressive disorder in 
service.  In addition, a September 1969 Report of Medical 
Examination indicates normal strength and range of motion of 
the upper extremities and a normal psychiatric evaluation.  
As such, the Board finds no evidence the veteran suffered 
from a chronic right wrist disorder or depressive disorder in 
active service.

The veteran was afforded a VA examination in December 2006 to 
determine the etiology of his right wrist disorder.  The 
examination report reflects that the veteran reported 
suffering multiple fractures and injuries involving his right 
hand and wrist since separation from service, which were 
confirmed by radiological evidence.  The VA examiner opined 
that it is less likely than not that the veteran's in-service 
injury is responsible for his current right wrist and hand 
condition.  The VA examiner found that the veteran's current 
right wrist condition is more likely a result of the multiple 
fractures and injuries the veteran has suffered to his right 
wrist and hand since separation from active service.

With regards to the veteran's depression, he was afforded a 
VA psychiatric examination in December 2006 to determine the 
etiology of any current depressive disorder.  The VA examiner 
diagnosed the veteran with depressive disorder, not otherwise 
specified, by history.  After examining the veteran and 
reviewing his medical history, including the claims file, the 
VA examiner found no evidence of an acquired psychiatric 
disorder caused or exacerbated by the veteran's military 
service.  

In sum, the Board finds that there is no evidence of a 
chronic right wrist injury or depressive disorder in service.  
The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between the veteran's current right wrist disorder and 
depression and his in-service injury.  The preponderance of 
the evidence is against this aspect of the veteran's claims.  
The veteran has produced no competent medical evidence or 
competent medical opinion in support of his claim that his 
present right wrist disorder is the result of in-service 
injury, nor has he produced such competent evidence in 
support of his claim that his current depressive disorder is 
etiologically related to his active service.  In addition, 
the unfavorable December 2006 VA examination opinions weigh 
against granting the veteran's service connection claims.  

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed chronic right wrist disorder and 
depressive disorder are the direct result of his active 
service.  However, the Board notes that as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  


ORDER

Service connection for a right wrist disorder is denied.

Service connection for a depressive disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


